IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,153-01


                          EX PARTE RICKY THATCHER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 93-14-A IN THE 2ND/25TH DISTRICT COURT
                            FROM GONZALEZ COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to engaging in

organized criminal activity and was sentenced to ten years’ imprisonment. He did not appeal his

conviction.

        Applicant was charged by indictment with engaging in organized criminal activity. See TEX .

PENAL CODE § 71.02. The indictment alleged criminal mischief as underlying felonies. Section 71.02

does not, however, list criminal mischief as an allowable underlying felony.

        In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
                                                                                                      2
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court may order trial counsel and the prosecutor to respond. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

was properly convicted of engaging in organized criminal activity. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of this application.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 11, 2017
Do not publish